DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/01/2020 has been entered.  Claims 1, 10, 17, and 23 have been amended. Claims 1-5, 7, 9-15, 17-21, 23-25, and 28-30 are still pending in this application, with claims 1, 10, 17, and 23 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasakura et al. (US 2014/0191655 Hereinafter Kasakura) in view of Harrison et al. (US 2012/0274217 Hereinafter Harrison).

Regarding claim 1. Kasakura teaches a molded substantially planar plate (1, Fig. 2B) with an annular edge (top of 1, Fig. 2B), a top surface (top of 1 and 13A, Fig. 2B) and a bottom surface (Bottom of 1, Fig. 2B); 

a phosphor mix (15A and 15B, Fig. 2B) in each transmissive region wherein at least one phosphor mix in a first transmissive region differs in composition from at least one other phosphor mix in another transmissive region (specifically, paragraph 0113 points out that one is red and the other is green).
Kasakura fails to teach an attachment along the circumference of the plate, mating with a top portion of at least one reflective cavity.
Harrison teaches an attachment (120, Fig. 1) along the circumference of the plate (104, Fig. 1), mating with a top portion of at least one reflective cavity (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added an attachment along the periphery of the plate of Kasakura as taught by Harrison, in order to provide support for the reflector and ensure that it stays in place, (Harrison, Paragraph 0041).

Regarding claim 2, Kasakura teaches the plate is a generally circular disk (Fig. 1A).

Regarding claim 3, Kasakura fails to teach the attachment.
Harrison teaches an attachment (120, Fig. 1) is along the periphery of the plate (104, Fig. 1).
4, Kasakura fails to teach the attachment.
Harrison teaches the attachment is on one of the bottom surfaces (outer lower side of 104, Fig. 1) of the plate and the bottom surface of the plate near the periphery (top edge of 104, Fig. 1).

Regarding claim 5, Kasakura teaches the top is formed of one or more of polymers, plastics, glass; and, wherein each transmissive region is formed of a phosphor doped polymer (Paragraph 0085 points out that the fluorescent sheets are made of translucent materials Paragraph 0102 teaches the different kinds).

Regarding claim 7, Kasakura teaches the phosphor doping is substantially uniform or non-uniform in each of the plurality of transmissive regions (Paragraph 0085).

Regarding claim 9, Kasakura teaches a positioning cue (11, Fig. 2B) to align the transmissive regions of the plate in a predetermined orientation over a plurality of illumination sources (specifically the positioning cue is 11 given that it is a flat surface compared to a circular surface, Fig. 2B).

Regarding claim 10, Kasakura teaches a molded substantially planar plate (1, Fig. 2B) with an annular edge (top of 1, Fig. 2B), top (top of 1 and 13A, Fig. 2B) and bottom (Bottom of 1, Fig. 2B) surfaces, and having a plurality of open luminescent light guides (the transmission regions of 15A and 15B, Fig. 2B) forming zones therethrough, wherein each luminescent light guide of the plurality of luminescent light guides substantially corresponds in both a size and a 
a luminescent light converting appliance (15A and 15B, Fig. 2B) containing at least a phosphor doped substrate affixed in each guide wherein at least one phosphor doped (15A, Fig. 2B) substrate of a first guide differs in composition from at least one other phosphor (15B, Fig. 2B) doped substrate another guide (specifically, paragraph 0113 points out that one is red and the other is green).
Kasakura fails to teach an attachment along the circumference of the plate, mating with a top portion of at least one reflective cavity.
Harrison teaches an attachment (120, Fig. 1) along the circumference of the plate (104, Fig. 1), mating with a top portion of at least one reflective cavity (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added an attachment along the periphery of the plate of Kasakura as taught by Harrison, in order to provide support for the reflector and ensure that it stays in place, (Harrison, Paragraph 0041).

Regarding claim 11, Kasakura teaches the plate is a generally circular disk (Fig. 1A).

Regarding claim 12, Kasakura fails to teach the attachment is along the periphery of the plate.
Harrison teaches an attachment (120, Fig. 1) is along the periphery of the plate (104, Fig. 1).

13, Kasakura teaches each LCA is a phosphor doped polymer (Paragraph 0085 points out that the fluorescent sheets are made of translucent materials Paragraph 0102 teaches the different kinds).

Regarding claim 14, Kasakura teaches each LCA is a transmissive base formed of polymer coated with a binder containing one or more phosphors (Paragraph 0085 points out that the fluorescent sheets are made of translucent materials Paragraph 0102 teaches the different kinds).

Regarding claim 15, Kasakura teaches the phosphor doping of each LCA is substantially uniform or non-uniform (Paragraph 0085).


Claim 17, 18-20, 21, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasakura et al. (US 2014/0191655 Hereinafter Kasakura) in view of Guerrieri et al. (US 2004/0095763 Hereinafter Guerrieri) and Harrison et al. (US 2012/0274217 Hereinafter Harrison).

Regarding claim 17, Kasakura teaches a common body (1, Fig. 2B) with a shared top (top of 1 and 13A, Fig. 2B) and a plurality of reflective cavities each having an open input (the end corresponding to the LEDs, Fig. 2B) end and open output end (the end with 15A or 15B on it, Fig. 2B); 
the output end aligned with the shared top (Fig. 2B); and, 

Kasakura fails to teach each open output end has a non-homogeneous outline wherein a series of curved regions having curves with different arcs form the outline;
Guerrieri teaches each open output end (output ends of 54 also called 26 and 28 as shown in Fig. 1, 3, 5, and 6) has a non-homogeneous outline (Fig. 1) wherein a series of curved regions having curves with different arcs form the outline (Figs. 1 and 3, Paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of having the open output end being non-homogeneous outline wherein a sears of curved regions have curves with different arcs from the outline to Kasakura as taught by Guerrieri, in order to provide different illumination patterns, allow for additional light sources in a smaller area, and allow for a more uniform emission from the device given that there is less space between each open output end of the reflectors.
Kasakura in view of Guerrieri fails to teach a fixture to attach an optical plate thereto, the fixture mating with a top portion of at least one reflective cavity.
Harrison teaches a fixture to attach (120, Fig. 1) an optical plate thereto, the fixture mating with a top portion of at least one reflective cavity (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a fixture to the periphery of the plate of Kasakura as taught by Harrison, in order to provide support for the reflector and ensure that it stays in place, (Harrison, Paragraph 0041).


Regarding claim 18, Kasakura teaches phosphor added to at least a portion of the reflective cavities (Fig. 2B, Paragraph 0074).

Regarding claim 19, Kasakura fails to teach vents formed at the input ends.
Guerrieri teaches vents (40, Fig. 5) formed at the input ends (around the LEDs, Fig. 5, Paragraph 0026)
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the reflector of Kasakura to include vents at the input ends of the plate as taught by Guerrieri, in order to allows for some heat dissipation forward and around LED (Paragraph 0026, Guerrieri).

Regarding claim 20, Kasakura teaches an alignment guide (11, Fig. 1A) to position the optical plate on a preselected orientation (specifically one side is flat and the other side is curved).

Regarding claim 21, Kasakura fails to teach a mounting fixture.
Harrison teaches a mounting fixture (120, Fig. 1) to affix the reflector body (104, Fig. 1) to a surface via a plurality of legs (legs of 120 which are used for reinforcement, Fig. 1) with catches that mate into surface catches (screws in the legs, Fig. 1, Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added an attachment along the periphery of the plate of Kasakura as taught by 

Regarding claim 29, Kasakura teaches the output end can be one of a striped, triangular, quadrangular, or circular pattern (Paragraph 0085).
Kasakura fails to explicitly teach the output end is triangular with rounded edges.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the output end to be triangular with rounded edges, in order to make space for a more even light distribution from the device and guide light in a desired direction.

Claims 23-25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kasakura et al. (US 2014/0191655 Hereinafter Kasakura) in view of Ng et al. (US 2014/0168975 Hereinafter Ng) and Guerrieri et al. (US 2004/0095763 Hereinafter Guerrieri).

Regarding claim 23, Kasakura discloses a molded reflector body with a common body (1, Fig. 2B), a shared top (top of 1 and 13A, Fig. 2B) and a plurality of reflective cavities (1 and 11 of the area of 12A and 12B) each having an open input end (bottom surface where the LEDs are located, Fig. 2A) and open output end (the top end where the light passes out of, Fig. 2B); 
the output end aligned with the shared top (Fig. 2B); 
a fixture (2, Fig. 2B) to attach an optical plate thereto; 
a substantially planar plate (15A and 15B) with a top surface (top of 15A and 15B), a bottom surface (bottom surface of 15A and 15B, Fig. 2B), a periphery (top rim section, Fig. 2B) of the planar plate; 

a phosphor mix in each transmissive region wherein at least one phosphor mix in a first transmissive region differs in composition from at least one other phosphor mix in another transmissive region.
Kasakura fails to teach a periphery and an attachment along the circumference of the planar plate, which mates with the fixture on the top of the reflector body.
Ng teaches a periphery (edge of 708, Fig. 7) and an attachment (740, Fig. 7) along the circumference of the plate (708, Fig. 7), which mates with the fixture on the top of the reflector body (708, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the specific teaching of the mounting fixture having a plurality of legs with catches that mate to surface catches to the device of Kasakura as taught by Ng, in order to show a common connection that would be needed between the heat sink and the lighting, optical elements, and housing of the lighting device of Kasakura. Additionally to improve the wicking away of heat from the light source to the heat sink.
Kasakura in view of Ng fail to teach each open output end has a non-homogeneous outline wherein a series of curved regions having curves with different arcs form the outline.
Guerrieri teaches teaches each open output end (output ends of 54 also called 26 and 28 as shown in Fig. 1, 3, 5, and 6) has a non-homogeneous outline (Fig. 1) wherein a series of curved regions having curves with different arcs form the outline (Figs. 1 and 3, Paragraph 0023).



Regarding claim 24, Kasakura fails a plurality of legs each attached to the reflector body; and a catch on each leg.
Ng teaches a plurality of legs (740, Fig. 7) each attached to the reflector body (708, Fig. 7); and
 a catch (the horizontal protrusion inward at the bottom of 740, Fig. 7) on each leg that mate into surface catches (the surface catch is considered to be 750 where the catches meet, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the specific teaching of the mounting fixture having a plurality of legs with catches that mate to surface catches to the device of Kasakura as taught by Ng, in order to show a common connection that would be needed between the heat sink and the lighting, optical elements, and housing of the lighting device of Kasakura. Additionally to improve the wicking away of heat from the light source to the heat sink.

25, Kasakura teaches light emitting diodes (LED) capable of producing an illumination positioned on the surface and oriented whereby at least one LED is at the open input end of each reflective cavity (Fig. 1).
Kasakura fails to explicitly teach a surface with latches that correspond to each leg catch.
Ng teaches a surface with latches (specifically the latch is the edge of 750 that 740’s catch connects with, Figs. 6 and 7) that correspond to each leg catch.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the specific teaching of the mounting fixture having a plurality of legs with catches that mate to surface latches to the device of Kasakura as taught by Ng, in order to show a common connection that would be needed between the heat sink and the lighting, optical elements, and housing of the lighting device of Kasakura. Additionally to improve the wicking away of heat from the light source to the heat sink.

Regarding claim 28, Kasakura teaches a surface (top surface of 2, Fig. 2B); and,
light emitting diodes (3A and 3B, Fig. 1A) capable of producing an illumination positioned on the surface (Fig. 2B) and oriented whereby at least one LED is at the open input end of each reflective cavity (Figs. 1A and 2B).
Kasakura fails to teach the catches and latches.
Ng teaches a surface (750, Fig. 7) with latches (specifically the edges of 750 that correspond to the catches of 740 as seen in Figs. 6 and 7) that correspond to each leg catch.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the specific teaching of the mounting fixture having a plurality of legs with catches that mate to surface latches to the device of Kasakura as taught by Ng, in order 

Regarding claim 30, Kasakura teaches the output end can be one of a striped, triangular, quadrangular, or circular pattern (Paragraph 0085).
Kasakura fails to explicitly teach the output end is triangular with rounded edges.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the output end to be triangular with rounded edges, in order to make space for a more even light distribution from the device and guide light in a desired direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-15, 17-21, 23-25, and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/E.T.E/            Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875